THE COURT.
It appears from the petition that William Locke Paddon was, on the fifth day of September, 1924, adjudged *Page 605 
guilty of contempt of court for having failed and neglected to obey a certain subpoena issued out of the superior court, in and for the city and county of San Francisco, state of California. (See Paddon v. Superior Court, 65 Cal.App. 34
[223 P. 91].)
The petition herein further recites that no penalty was imposed for such contempt until the tenth day of July, 1925, when the superior court ordered petitioner to be imprisoned in the county jail for a period of five days. [1] It is here claimed that the judgment of contempt is void on its face, as it does not state or recite the facts constituting the contempt.
The judgment of commitment, however, which is not made a part of the record contains a full resume of the facts and recites that petitioner was adjudged guilty of a contempt of said court committed in its immediate presence on the twenty-first day of May, 1923, and that the matter was, with the consent of petitioner, duly continued from time to time until the tenth day of July, 1925, for the purpose of sentence, at which time petitioner was ordered imprisoned, by the reason of his duly adjudged contempt of court, in the county jail of the city and county of San Francisco for a period of five days.
Under these circumstances it cannot be said that the judgment and commitment are void.
The writ is denied.